Citation Nr: 0124446	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected chronic pelvic pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active duty training from July to October 
1993 and from December 1993 to June 1994, and active service 
from January 1995 to February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the RO which 
denied increased ratings for the disabilities now at issue on 
appeal.  

(The issue of an increased rating for service-connected PTSD 
is the subject of the remand portion of this decision.)  


FINDING OF FACT

The veteran's service-connected chronic pelvic pain has 
diminished in recent years and is manifested by cramps during 
menstruation described as managable; there is no marked 
displacement of the uterus.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected chronic pelvic pain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 38 
C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. §§ 4.7, 4.116, 
Part 4, including Diagnostic Codes 7699-7622 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in December 1997, service connection was 
established, in part, for chronic pelvic pain based on 
evidence of complaints of recurrent pelvic pain during 
service.  The veteran was assigned a 10 percent rating, 
effective from February 25, 1997, and that rating has been in 
effect ever since.  

When examined by VA in February 2000, the veteran reported 
that since being raped in 1994 she has had recurrent yeast 
infections, severe dysmenorrhea, and chronic pelvic pain 
alleviated with oral contraceptives which she has taken off 
and on for the past four to five years.  The veteran reported 
that she was not currently on oral contraceptive pills and 
said that her pelvic pain was much better and that her cramps 
were manageable.  On pelvic examination, the veteran's vulva, 
vagina, and cervix were normal.  Her uterus was anteverted, 
midline, and firm.  The uterus was of normal size, nontender, 
and mobile.  The adnexa were unremarkable.  The wet 
preparation revealed yeast.  The examiner opined that the 
veteran's chronic pelvic pain was most likely related to her 
PTSD and chronic yeast vaginitis which was probably unrelated 
to her rape.  The examiner also noted that a Pap smear was 
normal, suggesting that the abnormal Pap history in service 
had since resolved.  

In an addendum, the examiner noted that he had reviewed the 
claims folder including the veteran's medical history.  The 
examiner indicated that while the veteran reported that she 
was told she had adhesions, the medical record did not 
confirm this.  The examiner noted that a cryotherapy was 
performed about one year earlier.  The examiner indicated 
that the veteran's dysmenorrhea was quite severe after she 
was raped but subsequently decreased with treatment with oral 
contraceptive pills.  

On VA fee basis examination in August 2000, the examiner 
noted the veteran's history of chronic pelvic pain.  He noted 
that, outside of one abnormal Pap smear which ultimately 
required cryotherapy, there was no specific tissue diagnosis 
despite extensive gynecological work-ups.  Currently, the 
veteran reported pain only during her menstrual cycle.  The 
veteran was reasonably active without any current physical 
limitations and was employed full-time as a child care 
provider.  The examiner indicated that a pelvic exam was not 
performed at this time given the very recent (negative) Pap 
smear performed at the VAMC.  Urinalysis and comprehensive 
metabolic panel were within normal limits.  In conclusion, 
the examiner indicated that the veteran had diminished pelvic 
pain in the recent past, and complains currently of only some 
menstrual pain, and occasional yeast infections.  The 
diagnosis was pelvic pain without tissue or organic 
diagnosis, likely secondary to PTSD.  

Increased Ratings - In General

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000), as codified in 
38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5107, 5126 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In addition to the above law, implementing 
regulations have been issued.  These are found at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  

Because of the change in the law and regulations brought 
about by the VCAA, a determination is necessary as to the 
potential for prejudice to the veteran were the Board to 
proceed to consider the merits of the issue presented.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, in 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  

As to the law, it is clear that it is more favorable to the 
veteran as it eliminated the requirement that the veteran 
submit a well-grounded claim before most VA development could 
be accomplished.  (As to the regulations, it is observed that 
the provisions of the new regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.)  See comments included in the supplementary 
information preceding the regulations as published in the 
Federal Register cited above.  It is also apparent that the 
RO has not yet considered whether any additional notification 
or development actions are required under the VCAA or 
implementing regulations.  However, in this case, the veteran 
has not alleged the presence of any private medical records 
which would be pertinent to the issue of an increased rating 
for chronic pelvic pain.  

Additionally, through past actions of the RO, the veteran has 
been informed of the laws and regulations governing the claim 
for an increased rating.  Furthermore, the Board finds that 
all pertinent VA treatment records have been obtained in 
connection with the development of this issue.  Accordingly, 
it is determined that the veteran will not be prejudiced by 
the Board proceeding with the adjudication of this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

Analysis

VA regulations provide that unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2001).  

In this case, the rating code does not provide for a 
disability characterized as chronic pelvic pain.  
Accordingly, the veteran was assigned a 10 percent evaluation 
by analogy to Diagnostic Code (DC) 7622 for displacement of 
the uterus.  This provision of the rating code allows for a 
10 percent evaluation when the evidence shows adhesions and 
irregular menstruation.  A 30 percent evaluation is provided 
for displacement of the uterus, with marked displacement and 
frequent or continuous menstrual disturbances.  38 C.F.R. 
§ 4.116 (2001).  

Another applicable code under which the veteran's service-
connected disability 

may be rated is DC 7613 for injury, disease, or adhesions of 
the uterus which provides as follows:  

Symptoms not controlled by continuous 
treatment.....................................................  30
Symptoms that require continuous 
treatment...........  10
Symptoms that do not require continuous 
treatment.....................................................  0

The Board notes that extensive clinical and diagnostic 
evaluations during service, including multiple gynecological 
examinations, barium enema, flexible sigmoidoscopy, 
laparoscopy, and abdominal ultrasound failed to disclose the 
etiology of the veteran's pelvic pain.  Likewise, post 
service gynecological examinations prior to this appeal have 
not identified any organic diagnosis for the veteran's pelvic 
pain. 

Recent gynecological VA examinations in February and August 
2000 have not disclosed any pertinent abnormalities or 
identified any organic diagnosis for the veteran's pelvic 
pain.  There are no current signs of adhesions or irregular 
menstruation.  Likewise, there is no evidence of marked 
displacement and frequent or continuous menstrual 
disturbances.  Importantly, the veteran is receiving no 
special treatment for pelvic pain; has reported that the 
pain, present during menstruation, is manageable; and has 
noted diminishment of the pain in recent years.  Thus, a 
rating higher than 10 percent under DC 7622 is not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected chronic pelvic pain is denied.  



REMAND

Regarding the claim for an increased rating for PTSD, the 
Board finds that additional development must be accomplished 
prior to further consideration of the veteran's appeal.  

The veteran reported on a VA fee basis examination in August 
2000 that she was seeing a psychologist in Boston, 
Massachusetts.  It is not clear from the record whether the 
reported treatment was by VA or a private medical provider.  
In any event, it does not appear that any attempt was made to 
obtain these records.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history.

In addition, although the veteran was examined by VA on two 
occasions during the pendency of this appeal, the reports do 
not provide sufficiently detailed information to assess the 
current severity of the veteran's service-connected PTSD.  
Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As the current 
medical evidence of record does not provide a clear picture 
of the severity of the veteran's service-connected 
psychiatric disorder, the Board finds that an additional 
psychiatric examination should be undertaken.  

Also, as noted above, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 and 
implementing regulations found at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326) have been enacted.  
These new criteria should be addressed by the RO prior to an 
adjudication of this claim.  

Lastly, the Board stresses that although the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with her claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2001).  

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
as codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising her 
of the evidence needed to substantiate 
her claim for an increased rating for 
PTSD.  The RO should further inform the 
veteran in writing of her right to submit 
any additional evidence or argument in 
connection with her pending claim.  

3.  The veteran should be contacted by 
the RO for the specific purpose of 
requesting that she provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated her for PTSD since February 1999.  
Of particular interest are any treatment 
records from the Boston psychologist 
(noted above).  The approximate dates of 
any such evaluation or treatment should 
also be furnished by her to the extent 
feasible.  In addition, the veteran 
should be asked to provide an employment 
statement, indicating hours worked per 
week and any time lost due to PTSD.  She 
should also provide information as to the 
number of hours per week she spends or 
has spent in pursuit of her nursing 
degree.  This should include hours per 
week spent in any internship or on-the-
job training.  

After obtaining proper authorization, the 
RO should attempt to obtain all records 
not already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Any and all VA treatment 
records not already on file must be 
obtained and associated with the claims 
file regardless of whether in fact the 
veteran responds to the foregoing 
request.  If the RO does not receive a 
response to requests for records from any 
of the private sources identified by the 
veteran, she should be so notified and 
informed that she may obtain and submit 
any pertinent records.  

4.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the severity of her 
service-connected PTSD.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and the examiner should indicate 
that he or she reviewed the file.  All 
indicated tests should be accomplished, 
and the clinical findings should be 
reported in detail.  The examiner should 
be advised that all manifestations 
covered in the rating schedule cited 
below must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  However, the 
examiner must not assign a rating to the 
veteran's disability.  A GAF score and an 
explanation of its meaning should be 
provided, and a discussion should be 
included as to how the service-connected 
PTSD impairs the veteran's social and 
industrial adaptability.  The reasons and 
bases for any opinions requested should 
be set forth in the medical report.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The psychiatric examiner should determine 
as follows:  

I.  Whether the veteran has total 
occupational and social impairment 
due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name?  

II.  Whether the veteran has 
occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships?  

III.  Whether the veteran has 
occupational and social impairment, 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships?  

IV.  Whether the veteran has 
occupational and social impairment, 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events)?  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected psychiatric disorder.  
In addition, the RO should assure that 
the provisions pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000 and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2001).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying her of the date and place of 
the examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



